Title: To Thomas Jefferson from Thomas Pinckney, 30 January 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 30th Janry. 1793

In my letter of the third of the present month I acknowledged your several favors of the 6th., 8th., 13th. and 20th. of November and 3d. of December; and I now avail myself of the present opportunity of adverting to some parts of them not answered in my last. Mr. Pintards representation of the conduct of Captain Hargood of the British Frigate Hyana at Madeira has been submitted to the Secretary of State for the foreign department as one of the several cases which call loudly for the interposition and redress of this Government; on this subject after various personal conferences I have brought forward my objections in a written Note and have been assured by Lord Grenville that the business is in a train for decision.
Not finding upon enquiry a mode of conveyance on which I could place confidence for forwarding your letter to our Commissioners at Madrid I sent it by a safe opportunity to Mr. Morris at Paris, with an extract from your letter relating to it, and as I understand the communication between the two countries has of late been tolerably free I have little doubt of his being able to transmit it in safety to its destination.
I am happy to find that my rejection of Mr. Sayre’s demand met your approbation; he afterwards however returned to the charge on new and more important ground, but as my first answer was given on principle no change of circumstances could justify a deviation therefrom. The particulars of his last application I will forward by a safe private conveyance.
I have as yet heard nothing from the agent of the State of Pensylvania on the subject of Mr. Galloways letter. Mr. Morris in his last letter from Paris informed me that he had sent to Mr. Droz but had not then seen him. The Person whom I thought myself almost certain of engaging as an Assayer now raises objections and makes new demands with which I can not comply, so that I doubt whether he will accept the appointment which I regret on account of his unexceptionable recommendations. With him as an Assayer and Droz as Engraver and chief Coiner under the respectable direction of the Officer appointed in America I flattered myself our Mint would be perfectly well established.
The news papers herewith will convey the public news up to this date. The melancholic fate of the unfortunate Louis has made a forcible impression on the public mind here which was before considerably  irritated against the French nation, owing I believe in a great measure to their apprehensions for their own internal tranquillity. Mr. Chavelin has been formally notified to depart as you will perceive by the official note herewith a copy of which was sent to each of the foreign ministers, so that it now appears almost inevitably that this country and Holland will be involved in the War against France. As this will of course be a naval war our Vessels will I presume be provided with proper passports to intitle them to those advantages which our commercial treaties with some of the belligerent powers will afford. I wish we had similar articles in a treaty with this country for altho the administration appear sensible of the importance of our trade and profess an inclination to cultivate our friendship yet they are adopting a measure respecting the French which in its execution may lead to disagreeable consequences with respect to us, I mean their plan of distressing by preventing them from receiving supplies of provisions; now as we shall be the people who must principally supply them, and as we have no treaty with Great Britain respecting our inter course with countries with whom she may be at war, and (although our claim to a free inter course is founded in reason and our natural rights yet) as we have no armed neutrality the members whereof this people have to fear, I am apprehensive they may stop our Vessels bound to the French Ports with Provisions: if such should be the case you may rely on my remonstrating with that temperate firmness which the magnitude of the object and our clear Right will justify and that in this as well as in every other instance no argument I can adduce or exertion I can make shall be wanting to protect our commercial interests. As however I have no instructions particularly relating to circumstances which may arise from this Country being engaged in War I have earnestly to request that my line of conduct may be as accurately marked out as possible, directing it in circumstances which may suggest themselves as probable to take place from our relation to the contending parties and giving general rules to be applied in unforeseen events. I have the honor to be with the utmost respect & sincere esteem Dear Sir Your most faithful & obedient Servant

Th: Pinckney

